This opinion is subject to administrative correction before final disposition.




                               Before
                MONAHAN, DEERWESTER, and ATTANASIO
                      Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                         v.

                           Charles E. GOSS
              Utilitiesman Constructionman (E-3), U.S. Navy
                                Appellant

                                No. 202200112

                           _________________________

                            Decided: 12 August 2022

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                 Military Judge:
                                Kimberly J. Kelly

   Sentence adjudged 4 February 2022 by a general court-martial con-
   vened at Naval Air Station Pensacola, Florida, consisting of a military
   judge sitting alone. Sentence in the Entry of Judgment: reduction to
   E-1, confinement for 90 days, 1 and a bad-conduct discharge.

                            For Appellant:
           Lieutenant Commander Matthew A. Kozyra, JAGC, USN




   1 The convening authority deferred automatic forfeitures until the Entry of Judge-
ment and waived automatic forfeitures for a period of six months from the date of the
convening authority’s action.
                   United States v. Goss, NMCCA No. 202200112
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     S. TAYLOR JOHNSTON
                                     Interim Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2